            Case 1:21-cv-03962-JPC Document 11
                                            10 Filed 07/20/21
                                                     07/19/21 Page 1 of 1




Erik M. Bashian, Esq.
T: (516) 279-1554
F: (516) 213-0339
eb@bashpaplaw.com



                                                                                  VIA CM/ECF



                                                                          July 19, 2021

United States District Judge John P. Cronan
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

          Re:     Mercer v. Shree Krishna & Partners Hotels, LLC, Case No. 1:21-cv-03962-JPC

Dear District Judge Cronan:

       This office represents the Plaintiff Stacey Mercer (“Plaintiff”) in connection with the
above-referenced action. Respectfully, we are requesting together with counsel for the defendant
an additional thirty (30) day stay of all deadlines and conferences in that the Defendant is still in
the process of reviewing the proposed settlement agreement for comment and execution. We
were advised today that defendant’s counsel anticipates the comments shortly. We thank this
Honorable Court for its time and consideration in this matter.

                                                                 Respectfully submitted,

                                                                 BASHIAN & PAPANTONIOU, P.C.

                                                                 /s/ Erik M. Bashian
                                                                 ________________________
                                                                 Erik M. Bashian, Esq.


cc:       Jennifer Rusie, Esq. (via email)

                                                                   The parties' request is granted. This case
                                                                   is stayed until August 18, 2021. Parties
                                                                   shall file a stipulation of dismissal or a
                                                                   status letter by August 18, 2021.
                                             SO ORDERED.
                                                                                   ___________________
                                             Date: July 20, 2021
                                                                                     JOHN P. CRONAN
                                             New York, New York
                                                                                  United States District Judge
   500 OLD COUNTRY ROAD, SUITE 302, GARDEN CITY, NEW YORK 11530 T: (516) 279-1555 F: (516) 213-0339 WWW.BASHPAPLAW.COM

84654v1
